Citation Nr: 1003776	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-07 920	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an effective date before May 26, 2005 for 
the assignment of a rating higher than 30 percent for 
delusional disorder. 

2. Entitlement to a total disability rating for compensation 
based on individual unemployability before May 26, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1969 to January 1971 and from October 1975 to 
February 1983.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions in August 2003 and in 
January 2006 of a Department of Veterans Affairs (VA) 
Regional Office (RO).

In May 2007, the Veteran appeared at a hearing before one of 
the undersigned Veterans Law Judges on the claim for a total 
disability rating for compensation based on individual 
unemployability.  A transcript of the hearing is in the 
Veteran's file.  In September 2007, the Board remanded the 
claim for further development and for the RO to issue a 
statement of the case on the claim for an effective date 
before May 26, 2005, for a 100 percent schedular rating for 
delusional disorder.  After the RO issued a statement of the 
case in January 2008, the Veteran perfected the appeal by 
timely filing a substantive appeal. 

In February 2009, the Veteran appeared at a hearing before 
another of the undersigned Veterans Law Judges.  Testimony 
was taken on both claims currently before the Board.  A 
transcript of the hearing is in the Veteran's file.  

Since different Veterans Law Judges presided at separate 
hearings on the claim for an effective date before May 26, 
2005, for a total schedular disability rating, both Veterans 
Law Judges must participate in the decision on the claim.  
38 U.S.C.A. § 7107(c). For this reason, the appeal is being 
decided by a panel of three Veterans Law Judges. 38 U.S.C.A. 
§ 7102(a). 




FINDINGS OF FACT

1. On August 6, 2002, the Veteran's claim for a total 
disability rating for compensation based on individual 
unemployability was received at a VA RO and the claim was an 
implicit attempt to obtain an appropriate rating for service-
connected disabilities. 

2. From August 15, 2001, to May 26, 2005, delusional disorder 
was manifested by a disability picture that most nearly 
approximated occupational and social impairment with reduced 
reliability and productivity under the General Rating Formula 
for Mental Disorders, including the symptoms associated with 
the diagnosis of delusional disorder under the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), of the American Psychiatric Association, which is 
referred to in 38 C.F.R. § 4.130 (rating mental disorders), 
but not covered in the rating criteria.  

3. As of August 15, 2001, the service-connected disabilities 
had a combined rating of 70 percent, which met the requisite 
minimum percentage requirements for a total disability rating 
for compensation due to individual unemployability and it was 
factually ascertainable from August 15, 2001, that the 
Veteran's service-connected disabilities rendered him 
unemployable. 


CONCLUSIONS OF LAW

1. From August 15, 2001, to May 26, 2005, the criteria for a 
50 percent (but no higher) rating for delusional disorder 
were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, 
Diagnostic Code 9208 (2009).

2. The schedular requirements for TDIU were met prior to May 
26, 2005; a TDIU rating from August 15, 2001, to May 26, 
2005, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2009).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270, 1277-80 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to effect on daily life 
and as to the assigned or a cross-referenced Diagnostic Code 
under which the disability is rated). 



The RO provided pre-adjudication VCAA notice by letters, 
dated in September 2002 for TDIU and in July 2005 for the 
claim for increase.  The letter in September 2002 notified 
the Veteran of the type of evidence to substantiate the claim 
for a total disability rating, namely, evidence indicating an 
inability to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
The July 2005 letter notified the Veteran of the type of 
evidence needed to substantiate the claim for increase, 
namely, evidence that the disability was worse and the effect 
the disability had on employment.  The Veteran was notified 
that VA would obtain VA records and records of other Federal 
agencies and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1277-80 (Fed. Cir. 2009) (claim-
specific notice, namely, a worsening or increase in severity 
of the disability and the effect that worsening has on 
employment).

The Veteran, however, did not receive notice regarding the 
general provision for the effective date of the claim and for 
the degree of disability assignable.  As the claims allowed 
to the fullest extent of the law, the Veteran has not 
prejudiced by the omission.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and 
records from the Social Security Administration.  The Veteran 
has not identified additional pertinent records for the RO to 
obtain on his behalf.

The Veteran was scheduled for examinations in June 2003 and 
January 2005 to assess the severity of his mental condition 
including its impact on his employability.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Procedural Status of the Claim 

In a decision in October 1985, the Board granted service 
connection for a psychiatric disorder.  In a rating decision 
in October 1985, implementing the Board's decision, the RO 
assigned a 10 percent rating.  After the Veteran was notified 
of the 10 percent rating and of his appellate rights, he did 
not appeal the assigned rating, and the rating became final 
based on the evidence of record.  

In a rating decision in August 2001, the RO denied the 
Veteran's claim for a total disability rating for 
compensation based on individual unemployability.  After the 
Veteran was notified of the adverse determination and of his 
appellate rights, he did not appeal the rating decision, and 
the rating decision became final based on the evidence of 
record. 

The rating decisions are not subject to revision in the 
absence of clear and unmistakable error.  38 U.S.C.A. 
§§ 7105, 5109A; Rudd v. Nicholson, 20 Vet. App. 296 (2006) 
(finding that only a request for revision based on clear and 
unmistakable error could result in the assignment of an 
effective date earlier than the date of a final decision).  



The earliest document in the Veteran's file after the rating 
decisions in October 1985 and in August 2001 that can be 
construed as an informal or formal claim for increase was 
received at the RO on August 6, 2002, when the Veteran filed 
a new claim for a total disability rating for compensation 
based on individual unemployability, which was an implicit 
attempt to obtain an appropriate rating for service-connected 
disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 
(2009) (a claim for a total disability rating based on 
individual unemployability involves an attempt to obtain an 
appropriate rating for service-connected disability or 
disabilities).  

In adjudicating the claim, in a rating decision in August 
2003, the RO denied a rating higher than 10 percent rating 
for the service-connected psychiatric disorder and denied a 
total disability rating for compensation based on individual 
unemployability.  In August 2004, the Veteran timely filed a 
notice of disagreement with the rating decision of August 
2003, which the RO construed to include the rating for the 
service-connected psychiatric disorder as evidenced by the 
rating decision in January 2005, in which the RO increased 
the rating for the psychiatric disorder to 30 percent, 
effective from the date of receipt of the claim for increase, 
that is, August 6, 2002.  In January 2005, the RO furnished 
the Veteran a statement of the case, listing the issue as a 
total disability rating for compensation based on individual 
unemployability, but the document included a summary of the 
evidence and of the law applicable to the rating for the 
service-connected psychiatric disorder.  In February 2005, 
the RO furnished the Veteran a supplemental statement of the 
case, after considering additional evidence.  

In February 2005, the Veteran filed a substantive appeal, 
arguing that the VA psychiatric examination, which the RO 
cited in increasing the rating for the service-connected 
psychiatric disability to 30 percent, was inadequate.  

In June 2005, the Veteran requested an increase for his 
service-connected psychiatric disorder, which the RO 
adjudicated as a new claim for increase in a rating decision 
in January 2006, and granted a 100 percent rating, effective 
May 26, 2005, the date of a VA treatment record, showing an 
increase in severity of the psychiatric disorder. 

In a notice of disagreement, dated in March 2006, the Veteran 
disagreed with the effective date assigned to the 100 percent 
schedular rating, asserting that he had experienced the same 
symptoms for years.  After a statement of the case was issued 
in January 2008, the Veteran perfected an appeal of the 
effective date by a VA Form 9 submitted in March 2008.  

An appeal to the Board consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.

Although the RO adjudicated the Veteran's request for 
increase in June 2005 as a new claim, the claim for increase, 
based on the Veteran's claim filed in August 2002, was not a 
finally adjudicated claim, that is, a claim allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of 1 year after the 
date of notice of an award or disallowance, or by denial on 
appellate review.  38 C.F.R. § 3.160(d). 

For the above reasons, the Board concludes that the Veteran 
has a pending appeal on the claim for increase for his 
service-connected psychiatric disorder, dating to the date of 
receipt of his claim for increase on August 6, 2002.  This 
claim is inextricably intertwined with the Veteran's claim 
for an effective date prior to May 26, 2005, for the 
assignment of a 100 percent schedular rating for delusional 
disorder.  Hence, the increased rating and effective date 
claims will be considered together.
Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 U.S.C.A. § 1155.  



Delusional disorder is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9208.  A 50 percent rating is warranted where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

To warrant a 70 percent rating, the evidence must show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A score in the range of 41 to 50 represents serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score in the range of 51 to 60 is 
appropriate where there are moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers).  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-
IV) 47 (4th ed. 1994). 

While the GAF score is relevant evidence, the GAF score alone 
is neither statutorily nor regulatory controlling in rating a 
psychiatric disorder, rather the rating is determined by the 
application of the Rating Schedule.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.



Although the record contains diagnoses of nonservice-
connected major depressive disorder, the Board will attribute 
all psychiatric signs and symptoms to the service-connected 
delusional disorder.  Mittleider v. West, 11 Vet. App. 181 
(1998) (finding that when it is not possible to separate the 
effects of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in the Veteran's 
favor, clearly dictates that such signs and symptoms be 
attributed to the service-connected condition).  

Assignment of the Effective Date 

In accordance with 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§ 3.400(o), the effective date of the award of an increase in 
compensation is either the date of claim, in this case, 
August 6, 2002, or the date entitlement arose, whichever is 
later.  The exception to the rule allows for the earliest 
date as of which it was factually ascertainable that an 
increase in disability had occurred if the claim was received 
within 1 year from such date, in this case that is, a date 
not earlier than August 6, 2001; otherwise, the effective 
date is the date of receipt of the claim.  As will be 
explained below, the Board is of the opinion that the Veteran 
is entitled to a higher 50 percent rating for delusional 
disorder effective from August 15, 2001.

Facts 

A VA record in August 2001 shows that on mental status 
examination, the Veteran was quiet with highly elaborate 
slowed speech with sighs.  His affect reflected slight 
smiling when recounting details of his occupational and 
physical difficulties.  He denied suicidal/homicidal/assault 
ideation.  He did not exhibit any disorder of thought content 
or form.  He denied hallucinations; his judgment was 
unimpaired; and he was fully alert and oriented.  His affect 
was depressed, anxious, and agitated.  His concentration was 
poor to fair.  Recent memory was poor and remote memory was 
good.  The provisional diagnosis was depressive disorder and 
a GAF score of 50 was assigned.

Later that month, the Veteran's physician provided him with a 
note to give to his employer that he was not a danger to 
himself or others and that he had no apparent psychiatric 
contraindications to prevent him from returning to work.  The 
physician noted the Veteran did not express any suicidal or 
homicidal ideations and that he reported to the examination 
well-dressed, well-groomed, and pleasant and cheerful.

In a decision in January 2002, the Social Security 
Administration determined that the Veteran was unable to work 
as of August 15, 2001, because of paranoid schizophrenia and 
other functional psychotic disorders. 

Records from the Social Security Administration show that on 
psychiatric evaluation in November 2001 the Veteran presented 
to the examination casually dressed and well-groomed.  He did 
not exhibit any involuntary movements.  He reported being 
angry for years because of his feelings that he was wronged 
by the Army, the postal service, and that he was being 
persecuted by the FBI.  He reported that his depression and 
mood swings were currently on an even keel.  The Veteran had 
been married for 29 years with 21 and 24 year-old sons.  He 
indicated that he and his spouse really did not have a life 
together anymore and that they were just living in the same 
place.  He had not worked since August 2001, when he was 
fired from the postal service.  He reported being paranoid, 
fearful of harassment, did not trust his colleagues, and had 
trouble with his knees and back; as a result of these 
problems he did not want to go back to work.  However, he 
indicated that if he could get back his old postal route, he 
would return to work.  He slept most of the day, did not have 
any hobbies, and felt that his future was bleak.  

On mental status examination, it was noted that the rate and 
syntax of his speech was normal.  He was alert and oriented 
to time and place; his three spheres of memory were intact; 
his attention span was adequate; and his abstractive 
abilities were intact.  His affect was friendly and full 
range, but he did have some bitterness and sarcasm.  He 
reported having been suicidal in the past, but he did not 
currently experience any suicidal ideations.  He described a 
complex delusional system whereby he believed that the FBI 
was after him to murder him and that there was a conspiracy 
going on between the Army and the post office and the FBI. 

The examiner reported that the Veteran's delusional disorder 
severely impaired his ability to maintain social and 
cognitive functioning.  The diagnosis was delusional 
disorder, persecutory type; a GAF of 50 was assigned.

In a December 2001 note, a Social Security Administration 
disability examiner noted that she had spoken to the 
Veteran's spouse who reported that the Veteran slept a lot 
and was not motivated to do anything.  He washed clothes and 
cleaned around the house and would take his mother to her 
doctor's appointments.  He was able to bathe, dress, and take 
his medications without any help and did these activities 
every day.  He did not have any hobbies, but sometimes talked 
to a couple of friends on the telephone.

In December 2001, a psychological consultant reviewed the 
report of the November 2001 Social Security Administration 
examination and noted that generally people with delusional 
disorders are seldom seen in treatment or in-hospital because 
they are intact enough to avoid such problems, but they may 
be noted as having a "central core" of paranoid mentation 
that can tend to expand.  As long as such an individual stays 
away from the "core" the patient can seem rational, but 
when the "core" is touched upon the delusions will manifest 
fairly quickly.  The psychologist indicated that it was 
doubtful the Veteran's delusions would allow him to work 
meaningfully in a workplace and that his beliefs that he was 
being targeted by the Army, Postal Service, and FBI would 
carry over into any public work.  The Veteran was viewed to 
have a moderately severe condition with an inability to 
relate to others or to hold meaningful work unless some type 
of special allowances and accommodations were made, which no 
employer would make.  

On VA examination in June 2003, the VA examiner noted that 
the Veteran had delusional beliefs regarding the government 
going back 20 years.  The Veteran stated that his condition 
had worsened since he was fired from his job in August 2001 
because of his physical disabilities.  He reported having 
difficulty controlling his anger and experiencing mood 
swings.  



On mental status examination, the Veteran was noted to have 
good hygiene and grooming and to be very casually dressed.  
His speech was normal in amount and rate and decreased in 
volume.  He was alert and oriented and knew the name of the 
president.  He reported that when he felt stress he forgot 
what he was doing, had difficulty thinking of words, and had 
slurred speech.  His affect was blunted and his thoughts were 
slowed.  He had a goal of developing a home business.  He did 
not have a thought disorder.  His last suicidal ideation was 
two years previously; he had not had a homicidal thought for 
10 years.  He denied hallucinations, but believed there had 
been conspiracies against him by different government 
branches.  

The diagnosis was delusional disorder, persecutory type and a 
GAF score of 60 was assigned.  The VA examiner concluded that 
the Veteran's delusional belief system would likely cause a 
moderate degree of impairment in his level of efficiency in 
the occupational setting as well as in his social 
interactions.  Cognitive functioning was intact, but would be 
impacted whenever his delusional beliefs were triggered.  The 
VA examiner thought there were types of work the Veteran 
could perform as long as his delusional belief system was not 
brought into play.  He believed that his delusional disorder 
was impairing him to a moderate degree for both social and 
occupational activities.  His symptoms had worsened because 
he was not taking medication, so elaboration and development 
of his delusional belief system had been occurring.  

VA records from August 2003 to November 2004 reflect that he 
appeared for treatment alert and oriented, neatly dressed and 
groomed, had normal rate and tone of speech, linear, goal-
directed thought process, and good insight and judgment.  He 
denied suicidal or homicidal ideations.  In August 2003, he 
reported hearing an indiscernible, distant, dull voice over 
his right shoulder.  In October 2003, he reported going on a 
cruise with his son.  The Veteran had met a lady friend on 
the cruise and planned to e-mail her.  In February 2004, he 
noted that his depression and mood had been "even-keeled."  



In May 2004, the Veteran said that his divorce was pending 
and that he had a casual relationship with a new lady friend.  
In August 2004, he reported that his divorce had been 
finalized in July 2004 and that he had broken off a 
relationship with a lady friend.  His mood had been down 
recently and his sleep had been poor.  In November 2004, he 
reported having a good cruise vacation with his father and 
son.  He was no longer engaging in checking behaviors and had 
not recently thought about his compulsions.  

On VA examination in January 2005, the Veteran reported 
various delusions regarding the military, VA, the postal 
service, and the FBI.  He had wanted to start up a business 
and had many ideas for patents, but people he talked to at 
the University of South Carolina were not interested.  He 
tried to get a loan from VA and from a small business office 
to start a business, but he was refused.  He stated that 
following those episodes, he went into a deep depression; 
currently, his depression had improved.

On mental status examination, he was noted to be alert and 
oriented.  His insight was poor and his affect blunted.  He 
had adequate attention and was not distractible.  He did not 
demonstrate perseverations, imitation/utilization behavior or 
difficulty in achieving or maintaining a task set.  He had 
spontaneous speech that was fluent, grammatical, and free of 
paraphasias.  Immediate, recent, and remote memories were 
within normal limits.  There was no evidence of disorder in 
thought process, although some of his conclusions appeared to 
be illogical.  He did not have hallucinations, but he did 
have multiple paranoid ideations.  The examiner noted that 
there was no push of speech or grandiosity and no motor 
overactivity or restlessness.  The Veteran denied suicidal 
and homicidal ideations or plans.  The diagnosis was 
delusional disorder, persecutory type and a GAF score of 55 
was assigned.  The VA examiner noted that his presentation 
was consistent with what had been noted on previous 
examinations.  He stated that the Veteran's delusional 
disorder was causing a moderate degree of impairment in 
social and occupational functioning.  



VA records show that in May 2007 a VA social worker stated 
that the Veteran's delusional disorder was deeply rooted.  
The VA social worker expressed the opinion that the Veteran's 
delusional belief system had been firmly in place for many 
years and very likely was in place when he stopped working.  

In May 2007, the Veteran testified that he tried to get work 
after filing his claim for Social Security Administration 
benefits as that was required; however, he was unsuccessful 
at maintaining gainful employment because of his psychiatric 
disability.  He also stated that his supervisor at the post 
office did not trust him anymore.  He testified that the 
medical problems he had in 2002 are the same ones he told VA 
about in 2006.

Analysis

Although the Board has an obligation to provide reasons and 
bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that 
VA must review the entire record, but does not have to 
discuss each piece of evidence).  

The Board will summarize the relevant evidence where 
appropriate.

Rating Higher than 30 Percent

The Board finds the evidence reasonably shows the Veteran is 
entitled to a 50 percent rating for delusional disorder 
before May 26, 2005.  As described above, Social Security 
Administration examination reports, VA examination reports, 
and VA treatment records endorse symptoms of delusional 
disorder of disturbances of motivation and mood, depression, 
circumlocutory or circumstantial speech, some memory 
impairment, and difficulty establishing and maintaining 
effective work and social relationships.  These symptoms 
caused the Veteran to have occupational and social impairment 
with reduced reliability and productivity before May 26, 
2005.  38 C.F.R. §§ 4.7, 4.21.

Regarding the effective date of the higher 50 percent rating, 
the Board finds that it is factually ascertainable from the 
balance of the evidence that symptoms of the Veteran's 
delusional disorder caused him occupational and social 
impairment with reduced reliability and productivity from 
August 15, 2001, the date the Social Security Administration 
found that his psychiatric disability caused him to be unable 
to work.  

The record does not contain any document or report of 
treatment or hospitalization submitted prior to August 15, 
2001, that could be construed as an informal or formal claim 
for an increased rating.  Hence, the law precludes the Board 
from granting the Veteran an effective date for a higher 50 
percent rating prior to August 15, 2001.  See McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (finding where a statute 
specifically provided an effective date as the date of 
application, an earlier effective date was not allowed under 
equitable estoppel because payment of government benefits 
must be authorized by statute).  Therefore, a higher 50 
percent rating is warranted from August 15, 2001, to May 26, 
2005.

Rating Higher than 50 Percent

The evidence, however, is against a finding that the 
Veteran's delusional disorder symptoms warranted an even 
higher rating during this time period.  Specifically, the 
record contains no evidence of intermittently illogical, 
obscure, or irrelevant speech; spatial disorientation (VA 
records note the Veteran was always alert and fully oriented 
during treatment and on examination); or neglect of personal 
appearance and hygiene (the Veteran always appeared for VA 
treatment and examination well groomed with appropriate 
appearance and hygiene). 

Regarding suicidal ideation, on VA examination in June 2003, 
the Veteran reported that he had not had suicidal ideation 
for two years, which falls outside of the time period covered 
by this appeal.  Other treatment and examination records 
reflect that the Veteran denied suicidal ideation. 

While the Veteran reported on VA examination in June 2003 
that he had difficulty controlling his anger, the record does 
not reflect any instances of impaired impulse control, 
including unprovoked irritability with periods of violence.  
His symptoms as described above more nearly approximate 
disturbances of mood and motivation rather than impaired 
impulse control.  

The Board notes that the Veteran's psychiatric disorder was 
previously characterized as obsessive compulsive neurosis; 
however, a review of the evidence does not show that during 
the time period under consideration he experienced 
obsessional rituals that interfered with his routine 
activities.  Most notably, in November 2004 he reported that 
he was not engaging in checking behaviors and had not thought 
about his compulsions recently.  He did not otherwise report 
any obsessive compulsive actions.

There is also no evidence of near-continuous panic or 
depression that affected the Veteran's ability to function 
independently, appropriately, and effectively.  In November 
2001 and February 2004 he reported that his depression and 
mood swings were on an even keel.  On VA examination in June 
2003, he reported that he had been experiencing mood swings.  
In January 2005, he noted that after being unsuccessful in 
obtaining a small business loan, he had become very 
depressed; however, he stated that his depression had 
improved.  Hence, while the record reflects the Veteran 
experienced mood swings and depression during the pertinent 
time period, the evidence is against a finding that these 
symptoms were near continuous or affected his ability to 
function independently, appropriately, and effectively.  This 
evidence does indicate some difficulty in adapting to 
stressful circumstances, as the Veteran's mood swings seemed 
to occur as a result of stressful experiences.

The record also does not reflect an inability to establish 
and maintain effective relationships.  The Board notes that 
the Social Security Administration disability examiners 
indicated that the Veteran had an inability to relate to 
others.  It is unclear from the record on what basis this 
conclusion was made.  In December 2001, the Veteran's spouse 
noted that he helped his mother by taking her to doctor's 
appointments and that he would sometimes talk to some friends 
on the telephone.  


Additionally, while the Veteran reported he and his spouse 
were living in the same place but did not really have a life 
together anymore and that they later got a divorce, he did 
not indicate difficulty relating to his son or to his father.  
The record supports that he has maintained effective 
relationships with his father and his son as he has traveled 
on vacations with them.  Hence, the record contradicts the 
Social Security Administration examiners findings regarding 
the extent of the Veteran's social impairment.  Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a 
physician's opinion based on an inaccurate factual premise 
has no probative value).

The record reflects the Veteran experiences persecutory 
delusions regarding several government agencies.  In August 
2003, he also reported hearing an indiscernible voice over 
his shoulder.  The evidence, however, does not show that 
these delusions or auditory hallucinations were persistent or 
resulted in gross impairment in thought process or 
communication, grossly inappropriate behavior, persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for the names 
of close relatives, own occupation or own name, or any other 
symptoms reflecting total occupational and social impairment 
prior to May 26, 2005.  

A Social Security Administration disability examiner in 
November 2001 stated that the Veteran's delusional disorder 
severely impaired his ability to maintain cognitive 
functioning and social functioning.  This examiner did not 
provide a rationale to explain her opinion and the other 
evidence of record as described above does not support that 
the Veteran's cognitive and social functioning had been 
severely impaired.  See Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007) (finding that "a mere conclusion by a medical 
doctor is insufficient to allow the Board to make an informed 
decision as to what weight to assign to the doctor's 
opinion"); see also Miller v. West, 11 Vet. App. 345, 348 
(1998).  Hence, the opinion does not provide sufficient 
detail and rationale to allow the Board to make a fully 
informed decision.  See Stefl, 21 Vet. App. at 123.



The record does show the Veteran's psychiatric disability 
caused him occupational impairment as he was unemployed and 
had difficulty obtaining other employment, at least in part 
because of his delusional disorder.  The Social Security 
Administration psychological consultant in December 2001 
explained the general manifestations of delusional disorder 
and concluded that it was doubtful the Veteran's delusions 
would allow him to meaningfully work in a government setting 
because of the nature of his delusions; however, while he 
generally stated he could not meaningfully work, he did not 
indicate why the Veteran's delusional disorder would have 
prevented him from working in a private setting.  He did not 
explain how a private setting would have triggered the 
Veteran's "central core" of delusions, making him unable to 
work in such a setting.  Hence, this opinion also lacks 
sufficient rationale upon which the Board can rely to find 
that the Veteran's occupational functioning was severely or 
totally impaired solely because of his delusional disorder.

In contrast, the VA examiners in June 2003 and January 2005 
found that the Veteran's delusional disorder had caused a 
moderate degree of impairment in social and occupational 
functioning.  The VA examiner in June 2003 specifically noted 
that the Veteran's cognitive functioning would be impacted 
when his delusional beliefs were triggered and noted that 
there was work the Veteran could perform as long as his 
delusional belief system was not triggered.  The examiners 
did not indicate that the Veteran's delusional beliefs had 
actually been triggered to the extent that they caused more 
than moderate occupational and social impairment and the 
record does not reflect that they had been so triggered prior 
to May 26, 2005.  

The GAF scores have ranged from 50 to 60.  A score in the 
range of 41 to 50 represents serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  The 
Veteran did not exhibit signs of behavior considerably 
influenced by serious symptoms such as suicidal ideation, 
severe obsessional rituals, or no friends from August 15, 
2001 to May 26, 2005.  


In light of the whole record, reconciling the findings into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, the Board concludes that 
the GAF scores of 50 do not accurately reflect the degree of 
occupational and social impairment present from August 15, 
2001, to May 26, 2005.  

The Veteran's overall disability picture and his impairment 
of function (to include, but not limited to some depression, 
disturbances of motivation and mood, delusions, some 
difficulty adapting to stressful circumstances, and 
difficulty maintaining and establishing effective 
relationships) most nearly approximated the criteria for a 50 
percent rating prior to May 26, 2005.  While the 
manifestations of these symptoms caused him deficiencies in 
the area of work (as he was unemployed) and thinking (as his 
psychiatric disorder caused him to have delusions), they did 
not cause deficiencies in the areas of school, family 
relations, judgment, or mood; hence, they cannot be said to 
more nearly approximate deficiencies in most areas or total 
occupational and social impairment that would warrant a 
higher rating prior to May 26, 2005.  

The preponderance of the evidence is against a rating higher 
than 50 percent from August 15, 2001, to May 26, 2005, and 
the benefit of the doubt rule does not apply.  

Total Disability Rating for Compensation Based on Individual 
Unemployability

Legal Criteria and Analysis

A total disability rating for compensation based on 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

As a result of the decision above regarding the rating of the 
Veteran's psychiatric disorder from August 15, 2001, the 
Veteran's service-connected disabilities prior to May 26, 
2005 consisted of a psychiatric disorder, rated 50 percent 
disabling; residuals of a right medial meniscectomy including 
traumatic arthritis, rated 20 percent disabling; iliotibial 
band syndrome and trochanteric bursitis of the right hip, 
rated 10 percent disabling; hiatal hernia, rated 10 percent 
disabling, and hypertension, rated 10 percent disabling.  The 
disabilities had a combined rating of 70 percent, which meets 
the threshold minimum percentage rating requirement of 70 
percent, where there are two or more disabilities, for 
individual unemployability under 38 C.F.R. § 4.16(a).  

The question presented is whether the service-connected 
disabilities precluded the Veteran from securing or following 
a substantially gainful occupation prior to May 26, 2005. 

For the Veteran to prevail on the claim for a total 
disability rating, nonservice-connected disabilities may not 
be considered.  The sole fact that a Veteran is unemployed or 
has difficulty obtaining employment is not enough.  The 
ultimate question is whether the Veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993). 

The U.S. Court of Appeals for Veterans Claims (Court) has 
stated that the term "substantially gainful occupation" as 
used in 38 C.F.R. § 4.16(b), "refers to, at a minimum, the 
ability to earn a living wage."  Bowling v. Principi, 15 
Vet. App. 1, 7 (2001).  A determination whether a person is 
capable of engaging in a substantially gainful occupation 
must consider both that person's abilities and his employment 
history.  See Faust v. West, 13 Vet. App. 342, 355 (2000), 
citing Gleicher v. Derwinski, 2 Vet. App. 26, 28 (1991).   

The Veteran contends that his service-connected disabilities 
precluded him from obtaining and maintaining substantially 
gainful employment prior to May 26, 2005.  On review of the 
record, the Board finds it reasonable to conclude this is so.  

As noted above, a Social Security Administration decision in 
January 2002 determined that the Veteran was unable to work 
as of August 15, 2001, because of schizophrenia and other 
functional psychotic disorders. 

The Veteran's application for Social Security Administration 
benefits was based on the loss of his job with the postal 
service on August 15, 2001.  His application reflects that he 
was fired from his job due to his service-connected knee and 
hip disabilities.  He reported that his driving route had 
been changed to a route with over two hours of walking and 
that the postal service would not let him use crutches to 
complete the new route.  He requested an accommodation under 
the Americans with Disabilities Act, but his request was 
denied.  He reported having severe depression and anger and 
increased stress after losing his route.  

A VA record in September 2001 recommends that the Veteran 
seek alternate employment at medium or lower physical demand 
level.  It was thought the Veteran would benefit from 
employment requiring less squatting and bending.

In reviewing all the evidence regarding the Veteran's 
service-connected disabilities, particularly regarding his 
right knee disability, right hip disability, and delusional 
disorder, the Board finds that the record reasonably 
establishes that by virtue of his service-connected 
disabilities he has been incapable of participating in 
regular substantially gainful employment since August 15, 
2001, the date Social Security Administration determined he 
was unable to work.  Accordingly, a TDIU rating is warranted 
from August 15, 2001, to May 26, 2005.   

(The Order follows on the next page.). 





ORDER

A 50 percent rating, effective from August 15, 2001, to May 
26, 2005, for delusional disorder is granted, subject to the 
regulations governing the award of monetary benefits.

The claim for total disability rating for compensation based 
on individual unemployability from August 15, 2001, to May 
26, 2005, is granted, subject to the regulations governing 
the award of monetary benefits.



____________________________                           
__________________________
           Mark W. Greenstreet		                    S. S. 
Toth 
           Veterans Law Judge,			   Veterans Law 
Judge,
     Board of Veterans' Appeals			Board of 
Veterans' Appeals



____________________________
George E. Guido Jr. 
	                                                   Veterans 
Law Judge, 
	                                                Board of 
Veterans' Appeals


















 Department of Veterans Affairs


